Citation Nr: 1131086	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to July 1985, with 15 years, 1 month and 8 days prior service shown (including Vietnam service).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for disabilities of the bilateral knees, claimed as degenerative arthritis of the left and right knees.  The Board has recharacterized the issue to that of a single issue of service connection for a bilateral knee disability in light of the factual background showing a similar history and disabilities regarding both knees.  

An appeal of claims for service connection for bilateral hearing loss and tinnitus has been removed from appellate status from an October 2010 DRO decision that granted service connection for these disabilities.  


FINDINGS OF FACT

The Veteran's bilateral knee disorder, diagnosed as degenerative joint disease (DJD), is neither related to service nor due to arthritis that manifested within one year of service discharge.


CONCLUSION OF LAW

A disability of the bilateral knees was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim was filed in September 2006.  Prior to adjudicating the claims in May 2007, a duty to assist letter addressing the claim was sent in March 2007.  

The Veteran was provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims and of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  This notice was provided in the above mentioned letter.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  Furthermore, VA and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need to provide an examination for the claimed bilateral knee disorder because the Veteran has not presented a prima facie case for service connection.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, the Veteran has not shown evidence of a bilateral knee disorder having been manifested until years after service so McLendon does not apply.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for higher disability rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran contends that service connection is warranted for a bilateral knee disorder, manifested as degenerative arthritis.  

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including arthritis, when such diseases are manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

Service treatment records reveal no evidence of any left or right knee problems or injury during service, with the periodic examinations of October 1971 and October 1982 showing normal lower extremities.  The October 1971 report of medical history showed that he denied all complaints of an orthopedic nature, including trick/locked knee.  Again, while other orthopedic problems are documented in service, including arthritis and other joint problems of the upper extremities, and an injury to his foot in May 1978, there is no mention of any knee complaints whatsoever in service.  His May 1985 retirement examination showed normal lower extremities.  The accompanying report of medical history was noted to show that he continued to deny having a history of trick or locked knee.  Although he now answered yes to having swollen/painful joints, he indicated this was a finger (IP) joint.  He also indicated he had a broken bone of the left clavicle and arthritis/rheumatism/bursitis of the finger.  There was no history of lameness, bone, joint or other deformity.  The physician's comments were limited to DJD of the finger.  No mention of knee problems is given. 

Post service records are negative for any evidence of arthritis in either knee being manifested within one year of his discharge.  Of note an August 1985 VA examination showed no findings or complaints regarding his knees.  Likewise an October 1987 VA examination focused on hernia, with no findings regarding the knees.

The earliest evidence of knee complaints is shown in a December 1992 record which reports a history of arthritis in the left knee for 3 years, with complaints of recurrent pain in this knee.  He was noted to work as a security guard.  Examination revealed full motion and no swelling.  He was assessed with osteoarthritis.  
A February 1996 VA examination showed no pertinent findings regarding the knees.  A March 1996 bone scan for history of painful joints including the knees showed findings suggestive of degenerative changes in both knees

Records from 2000 show treatment for bilateral knee problems.  X-ray from February 2000 showed mild left suprapatellar joint effusion and minimal degenerative changes involving the patella bilaterally.  A September 2000 record for complaints of bilateral knee pain reveals the Veteran gave a history of having osteoarthritis for 15-20 years that affected his hands, but also his knees.  He reported the right knee flared up about 3 months ago and was treated with Naprosyn.  Thereafter, the right knee resolved a month later, but the left knee flared up.  He denied any history of trauma to the knees or knee surgery.  Examination was noted to show evidence of varus deformity on weight bearing, and effusion.  He had a positive McMurray on the right but not left, with X-rays showing minimal joint space narrowing in both knees.  He was assessed with mild DJD both knees, rule out "MMT."  On follow-up in October 2000, he continued with bilateral knee pain right greater than left, with findings of positive McMurray of the right knee, but not left, but no other major abnormalities shown on examination.  He was assessed with rule out MMT right and left knee pain.  An MRI of the right knee from October 2000 diagnosed prominent effusion and macerated posterior horn of the medial meniscus and medial collateral ligament sprain.  By November 2000, he was noted to have a history of bilateral knee pain for 4 months, right worse than left.  He was noted to have treated with celebrex and physical therapy.  Examination revealed no significant findings and the impression was bilateral knee DJD, minimal.  He was described as having his pain improved to only 2-3/10 by December 2000.

Thereafter there is no evidence of knee problems again until 2005, when X-rays showed findings suggestive of moderately severe osteoarthritis of both knees.  Thereafter he is shown to have been treated in October 2006 for knee complaints, when he reported saying that he needed VA paperwork done and that his joints were hurting since he was stopped from taking Celebrex.  He gave a history of prolonged OA and joint complaints since stopping Celebrex.  He complained of knee joint pain, swelling and stiffness.  There was no redness, warmth, locking or any sensation that his knees were out of place.  He did have clicking and grating sensations.   Examination revealed both knees appeared abnormal with general swelling bilaterally.  He had positive genu valgum and tenderness on ambulation.  He also had bilateral crepitus.  However he had no edema, induration, genu recurvatum, instability or laxity, muscle weakness or posterior drawer sign.  He was assessed with OA/DJD of both knees.  

On follow-up later in October 2006, he reported his knees felt better.  Examination again revealed deformity, and positive apprehension test bilaterally.  However other tests were negative.  X-rays showed proliferative changes, loss of joint space and patellofemoral arthrosis on the right knee, with the same findings plus DJD on the left knee.  The diagnosis was OA of knees.  The records from October 2006 documenting treatment for the knees noted that the reason for his visits were nondeployment related.  

Treatment records from 2008 document treatment for other medical problems besides the knee, with no significant findings for the knee, except that a December 2008 record noted a past history of OA/Joint pains including the knees, status post injections.  Other medical records from 2009 and 2010 also addressed other medical problems besides the knees.

Likewise, VA examinations from January 2006, February 2008, July 2009, September 2009, August 2010, and October 2010 addressed other medical issues and provided no findings pertaining to his knees.  

Based on a review of the foregoing, the Board finds that service connection is not warranted for bilateral knee disabilities.  There is no evidence of any knee problems treated during active service, nor of any arthritis in either knee having manifested within one year of discharge.  The earliest evidence of a left knee problem is not shown until December 1992.  A right knee problem is not shown until the bone scan of March 1996.

There is no medical opinion of record linking the Veteran's bilateral knee pathology, currently diagnosed as DJD, to any incident in service (including the arthritic changes shown in the upper extremities shown in service).  

In addition to the medical evidence, the Board has considered the Veteran's assertions advanced to support this claim.  The Veteran is competent, as a layperson, to report that as to which he has personal knowledge.  See Layno, supra.  However, while the Veteran may sincerely believe that his knee disorder is due to service, as a lay person, he is not competent to render a medical diagnosis or etiological opinion.  See Espiritu, supra.  

Accordingly, for the reasons stated above, the Board finds that entitlement to service connection for a bilateral knee disorder is not warranted, and there is no doubt to be resolved, as the bulk of the evidence is unfavorable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


